EXHIBIT 23.1 MALCOLM L. POLLARD, INC 4845 W. LAKE ROAD, # 119 ERIE, PA 16505 (814)838-8258FAX (814)838-8452 April 23, 2012 To the Board of Directors Global Entertainment Holdings, Inc. Wehereby consent to the incorporation of our opinion dated April 14, 2011 and April 23, 2012covering the years ending December 31, 2010 and December 31, 2009in the Form 10K of Global Entertainment Holdings, Inc. for the year ended December 31, 2011. Very truly yours, Malcolm L. Pollard, Inc. Malcolm L Pollard, CPA
